Nicholas Company, Inc. North Water Street Milwaukee, WI 53202 May 2, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Nicholas II, Inc. (the “Fund”) Registration Nos. 002-85030/811-03851 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, the Fund hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from those contained in the Fund's most recent Class N Registration Statement on Form N-1A which was filed electronically on April 25, 2014 with an effective date of April 30, 2014 as Amendment No. 56 under the 1933 Act to the Fund's Registration Statement pursuant to Rule 485(b) under the 1933 Act. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 272-4650 or Jason T. Thompson of Michael Best & Friedrich LLP at (414) 277-3482. Sincerely, /s/ Jeffrey T. May Jeffrey T. May Nicholas Company, Inc.
